OPINION OP THE COURT. EAYNOLDS, J. (after stating the. facts as above).  [1] The sale of the property in question in this case was made to the county on August 17, 1912, for taxes for the year 1910. The certificate of this sale to the county was not recorded until June 18, 1913. In the meantime chapter 22, Laws of 1899, and chapter 134, Laws of 1905, had been repealed, and the new law, chapter 84, Laws of 1913, had been enacted, providing a method of recording and selling certificates of tax sales. Under the law of 1899 the owner of the property had three years from the date of sale to redeem, and the date of sale was held in Hiltscher v. Jones, 23 N. M. 674, 170 Pac. 884, to be the date on which the property was struck off to the county. And it was further held that the failure to record the certificate had no effect in extending the period of redemption. Since that case was decided the Legislature has enacted a new law in regard to tax sales (Laws, of 1913, c. 84), which this court has held in Pace v. Wight, 25 N. M. 276, 181 Pac. 430, decided at this term of court, applies to tax sales where the tax certificate has been bought in by the county, as it has been in the present case. The statute, so far as material in this case, is as follows: “Sec. 36. When any property shall be struck off to the county as aforesaid, it shall be the duty of the collector to sell and assign the duplicate certificate of such sale to any person who will at any time pay the full face value thereof with accrued interest, and if the same cannot be sol'd at private sale before the regular sale of property for delinquent taxes in the next succeeding year, such certificate shall be sold at public auction at the time of such delinquent tax sale to the highest bidder for cash by the county collector then in office, but in no case shall such certificate of sale be sold for less than the full amount of the taxes and interest due after notice stating the time and place of sale, a brief description of the property, the amount due and the name of the person against whom the tax was assessed, or that it was assessed against unknown owners, if such be the case, shall have been published for four consecutive weeks, as provided in section 34 hereof.” ‘‘Sec. 38. Upon payment of the amount for which any real' estate is sold, the collector shall give to the purchaser a certificate of sale containing a description of the property sold, stating the name of the person or persons to whom the same was assessed, or that it was assessed to unknown owners, as the case may be, the amount paid therefor, and that it was sold fox-- taxes, with the date of sale, and that the sale is subject to the right of the owner to redeem the property within three years by paying the amount paid at such sale with interest thereon at the rate of one per cent, per month, -which certificate must be recorded in the office of the county clerk in a book kept for the purpose of recoxxding such certificates. Such former owner may at any time, within three years from the date of recording such certificate, or duplicate certificate, provided for in section 36 hereof, redeem the property by paying to the county collector for the use of the pux-chaser, or his assigns, the amount of purchase money with interest, as aforesaid, together with any taxes which may have been paid upon the property by the purchaser or his assigns, with interest at the same rate, and such former owner may retain possession of the property until the time of x-edemption has expired.” The certificate of sale in this case was recorded twice. The certificate of sale to the comity was recorded June 18, 1913, and the assignment and certificate of sale from the comity to Ulnry was recorded November 17, 1915. Appellee maintains that the owner may redeem at any time within three years from the recording of the certificate of sale from the county to Ulury, i. e., three years from November 17, 1915, or until November 17, 1918, and that his tender of taxes on November 16, 1916, was within the period allowed for redemption. We do not so construe the law. The statute allowed three years frotii the recording of the certificate, and the certificate of sale to the' county was recorded on June 13, 1913, giving the owner three years, or until June 14, 1916, in which -to redeem, and a tender made, as in this case, on November 16, 1916, was made too late. The fact that the assignment and certificate of sale from the county to Ulury was recorded later does not extend the time of redemption to three years from that date. As we construe the statute, the owner was entitled to three years from the recording of the certificate, and such recording meant the first recording, and not a subsequent one. The object of the recording was to give constructive notice, and the law was complied with when this notice was given.  [2] It is also urged that in attempting to sell the certificate to Ulury on November 16, 1915, the treasurer did not comply with the law in regard to such sales, in that he did not sell the certificate at public auction. We hold that the statute does not provide an exclusive method of sale, but by its plain and unambiguous language the treasurer had the right to sell either at private sale or public auction, provided that, when he attempted to sell at public auction, he complied with the statutory requirements as to notice of such public auction. For the reasons above stated, we believe the trial court erred in allowing appellee to redeem and in ordering appellant to accept the amount tendered and to issue a certificate of redemption, and the case is therefore reversed and remanded, with directions to proceed in accordance with this opinion; and it is so ordered. Parker, C. J., and Roberts, J., concur.